DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 35-39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 35 concludes with, “a plurality of third carbon.” It is unclear if this is a typo, or an unusual reference to the composition of the third nanotube layer. The former will be assumed, and the limitation will be examined as though it recited “a plurality of third carbon nanotubes.”



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 21-31, and 33-34 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2013/0295320 A1 [Liu].

Regarding Claim 1:
Liu teaches a blackbody radiation source (the CNT emitter structure (100) is a blackbody radiation source, since it would inherently emit blackbody radiation when heated. Such heating is discussed in paras 103 and 104) comprising: 
a blackbody radiation cavity comprising an inner surface (Fig. 28 between (316) and (314)); 
a carbon nanotube structure located in the blackbody radiation cavity (Fig. 28 between (314) and (316)) and on the inner surface (Fig. 28 (100) is on inner surface (316)) comprising: 
a first carbon nanotube layer in contact with the inner surface, wherein the first carbon nanotube layer comprises a plurality of first carbon nanotubes, and an extending direction of the first carbon nanotube is substantially parallel to the inner surface (Fig. 28 (102)); 
a second carbon nanotube layer on a surface of the first carbon nanotube layer (Fig. 28 (110)), wherein the first carbon nanotube layer is located between the inner surface and the second carbon nanotube layer (see Fig. 28), the second carbon nanotube layer comprises a 
a third carbon nanotube layer between the first carbon nanotube layer and the second carbon nanotube layer, wherein the third carbon nanotube layer comprises a plurality of third carbon nanotubes, and the plurality of third carbon nanotube are entangled around both the plurality of first carbon nanotube and the plurality of second carbon nanotube (Fig. 28 (108), para 66). 

Regarding Claim 21:
Liu teaches the blackbody radiation source of claim 1, wherein the first carbon nanotube layer is a free-standing structure formed by the plurality of first carbon nanotubes joined together by van der Waals attractive force therebetween (para 69,” The carbon nanotube layer 102 includes a plurality of second carbon nanotubes 103. The plurality of second carbon nanotubes 103 are joined by van der Waals attractive force therebetween to form a free-standing structure”). 

Regarding Claim 22:
Liu teaches the blackbody radiation source of claim 1, wherein the first carbon nanotube layer comprise at least one carbon nanotube film, at least one carbon nanotube wire, or combination thereof (para 47). 

Regarding Claim 23:
Liu teaches the blackbody radiation source of claim 1, wherein the first carbon nanotube layer defines a plurality of apertures, and the plurality of apertures extend throughout the first carbon nanotube layer along a thickness direction thereof (para 45). 

Regarding Claim 24:
Liu teaches the blackbody radiation source of claim 1, wherein a plurality of microstructures are formed on a surface of the second carbon nanotube layer (Fig. 28 shows such microstructures in terms of nanotubes (110) clustered into certain areas at their distal ends, and spaced apart in other areas).

Regarding Claim 25:
Liu teaches the blackbody radiation source of claim 1, wherein the plurality of third carbon nanotubes are disorderly arranged and intertwined with each other (paras 66, 72).

Regarding Claim 26:
Liu teaches the blackbody radiation source of claim 1, wherein the plurality of third carbon nanotubes and first portions of the plurality of second carbon nanotubes which are adjacent to the first carbon nanotube layer are entangled with each other and extend around the first carbon nanotubes (paras 66, 69). 

Regarding Claim 27:
Liu teaches the blackbody radiation source of claim 1, wherein the third carbon nanotubes are entangled with both the first carbon nanotubes and the second carbon nanotubes, thus the first carbon nanotubes and the second carbon nanotubes are secured together by the third carbon nanotubes (paras 66, 69). 

Regarding Claim 28:
Liu teaches the blackbody radiation source of claim 1, wherein each of the third carbon nanotubes has a first part entangled with the first carbon nanotubes and a second part entangled with the second carbon nanotubes (paras 66, 69- it is noted that the first and second parts of the third carbon nanotubes may be the same section of said nanotubes). 

Regarding Claim 29:
Liu teaches the blackbody radiation source of claim 1, wherein the plurality of second carbon nanotubes of the second carbon nanotube layer partially cover the first carbon nanotube layer (Fig. 28 shows this partial covering of (102) by (110)). 

Regarding Claim 30:
Liu teaches the blackbody radiation source of claim 1, wherein the plurality of third carbon nanotubes of the third carbon nanotube layer partially cover the first carbon nanotube layer (Fig. 28 shows this partial covering of (102) by (108)). 

Regarding Claim 31:
Liu teaches the blackbody radiation source of claim 1, wherein the plurality of second carbon nanotubes of the second carbon nanotube layer extends from the first surface to the second surface (as shown in Fig. 28, wherein the second tubes (110) extend from (316) to (314)).

Regarding Claim 33:
Liu teaches the blackbody radiation source of claim 1, wherein the plurality of second carbon nanotubes comprises a first amount of carbon nanotubes and a second amount of carbon nanotubes located on different planes (Fig. 28 shows the second carbon nanotubes arranged on a plurality of different planes).

Regarding Claim 34:
Liu teaches the blackbody radiation source of claim 33, wherein the first amount of carbon nanotubes is oriented from the first surface to the first subsurface (from (111) to the top portion of (113)), and the second amount of carbon nanotubes is oriented from the first surface to the second subsurface (from (111) to the bottom portion of (113).  



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 32 and 35-39 rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of US 2018/0210238 A1 [Huynh].

Regarding Claim 32:
Liu teaches the blackbody radiation source of claim 1, but fails to teach that each of the plurality of the second carbon nanotube has an open end, and the open end is far away from the first carbon nanotube layer.  
Huynh teaches open ended nanotubes facing out in the manner of the second carbon nanotubes (para 41), and explains that this orientation results in high light absorbance and low reflectivity (para 41). It would have been obvious to one of ordinary skill in the art before the effective time of filing to use the open nanotube ends of Huynh in the second nanotubes of Liu. One would have been motivated to do so since this would result in higher light absorbance and lower reflectivity (Huynh para 41).

Regarding Claim 35:
Liu teaches a blackbody radiation source (the CNT emitter structure (100) is a blackbody radiation source, since it would inherently emit blackbody radiation when heated. Such heating is discussed in paras 103 and 104) comprising: 
a blackbody radiation cavity comprising an inner surface (Fig. 28 between (316) and (314)); 
a carbon nanotube structure located in the blackbody radiation cavity (Fig. 28 between (314) and (316)) and on the inner surface  (Fig. 28 (100) is on inner surface (316)) comprising: 
a first carbon nanotube layer in contact with the inner surface, wherein the first carbon nanotube layer comprises a plurality of first carbon nanotubes, and an extending direction of the first carbon nanotube is substantially parallel to the inner surface (Fig. 28 (102)); 4Appl. No. 16/244,481 Reply to Office Action of April 16, 2021 Attorney Docket No. US72198 
a second carbon nanotube layer on a surface of the first carbon nanotube layer (Fig. 28 (110)), wherein the first carbon nanotube layer is located between the inner surface and the second carbon nanotube layer (see Fig. 28), the second carbon nanotube layer comprises a plurality of second carbon nanotubes, and an extending direction of the plurality of second carbon nanotubes is substantially perpendicular to the inner surface (as shown in Fig. 28 (110)), 
a third carbon nanotube layer between the first carbon nanotube layer and the second carbon nanotube layer, wherein the third carbon nanotube layer comprises a plurality of third carbon [nanotubes] (Fig. 28 (108), para 66). 
Liu fails to teach that the plurality of the second carbon nanotube have an open end, and that the open end is far away from the first carbon nanotube layer.
Huynh teaches open ended nanotubes facing out in the manner of the second carbon nanotubes (para 41), and explains that this orientation results in high light absorbance and low reflectivity (para 41). It would have been obvious to one of ordinary skill in the art before the effective time of filing to use the open nanotube ends of Huynh in the second nanotubes of Liu. One would have been motivated to do so since this would result in higher light absorbance and lower reflectivity (Huynh para 41).

Regarding Claim 36:
The modified invention of claim 35 teaches the blackbody radiation source of claim 35, wherein a plurality of microstructures are formed on a surface of the second carbon nanotube layer away from the first carbon nanotube layer (Fig. 28 shows such microstructures in terms of nanotubes (110) clustered into certain areas away from layer (102), and spaced apart in other areas). 

Regarding Claim 37:
The modified invention of claim 35 teaches the blackbody radiation source of claim 35, wherein the plurality of second carbon nanotubes is oriented from the first surface to the second surface (see Figs. 9 and 28), the second surface comprises a first subsurface and a second subsurface (top and bottom outer surfaces of (113)), and the first subsurface faces to the second subsurface (the subsurfaces face each other through the nanotube).

Regarding Claim 38:
The modified invention of claim 37 teaches the blackbody radiation source of claim 37, wherein the plurality of second carbon nanotubes comprises a first amount of carbon nanotubes and a second amount of carbon nanotubes located on different planes (Fig. 28 shows the second carbon nanotubes arranged on a plurality of different planes).

Regarding Claim 39:
The modified invention of claim 38 teaches the blackbody radiation source of claim 38, wherein the first amount of carbon nanotubes is oriented from the first surface to the first subsurface (from (111) to the top portion of (113)), and the second amount of carbon nanotubes is oriented from the first surface to the second subsurface (from (111) to the bottom portion of (113).  

Response to Arguments
Applicant's arguments filed 4/28/21 have been fully considered but they are not persuasive. 
Applicant argues that Liu fails to teach the newly claimed first and second subsurfaces. This is not persuasive. Such subsurfaces are taught as portions of the nanotubes of Liu.
Applicant argues that Liu fails to teach open ended second nanotubes. The Huynh reference has been presented to demonstrate the obviousness of this feature.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WYATT A STOFFA whose telephone number is (571)270-1782.  The examiner can normally be reached on M-F 0700-2000 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 5712722293.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-


WYATT STOFFA
Primary Examiner
Art Unit 2881



/WYATT A STOFFA/Primary Examiner, Art Unit 2881